NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
     limited circumstances allowed under Rule 23(e)(1).

                                        2022 IL App (3d) 220227-U

                                Order filed October 18, 2022
     ______________________________________________________________________________
                                             _

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                            THIRD DISTRICT

                                                   2022

     In re L.D., a Minor                    ) Appeal from the Circuit Court
                                            ) of the 21st Judicial Circuit
     (The People of the State of Illinois,  ) Kankakee County, Illinois
                                            )
            Petitioner-Appellee,            ) Appeal No. 3-22-0227
                                            )
            v.                              ) Circuit No. 17-JA-15
                                            )
     Detric D.,                             ) Honorable
                                            ) JoAnn Imani Drew,
            Respondent-Appellant).          ) Judge, Presiding.
     ______________________________________________________________________________
     _____________________________________________________________________________

           JUSTICE HETTEL delivered the judgment of the court.
           Justices Daugherity and Peterson concurred in the judgment.
     _____________________________________________________________________________

                                              ORDER

¶1          Held: Trial court’s order finding father unfit for failing to make reasonable progress
                  toward the return of his child during a nine-month period following adjudication
                  was not against the manifest weight of the evidence where father was incarcerated
                  for entire period and made no effort to contact L.D.’s caseworker or initiate visits
                  with L.D.

¶2          Respondent Detric D. is the father of L.D. In March 2017, when L.D. was six months old,

     the State filed a petition alleging L.D. was neglected in that her environment was injurious to her

     welfare. Thereafter, the court adjudicated L.D. neglected and entered a dispositional order finding
     respondent unfit. In June 2019, the State filed a motion to terminate respondent’s parental rights,

     alleging respondent was unfit for failing to make reasonable progress toward the return of L.D. to

     his care during the nine-month period of July 1, 2018, to March 30, 2019. Following a hearing, the

     trial court entered an order finding respondent unfit and terminating his parental rights. Respondent

     appeals the trial court’s finding of unfitness. We affirm.

¶3                                         BACKGROUND

¶4          L.D. was born on September 14, 2016, to respondent and Maria L. On March 28, 2017, the

     State filed a petition alleging L.D. was neglected in that her environment was injurious to her

     welfare. On the same day, a shelter care hearing was held. The trial court entered an order finding

     probable cause existed for the petition and that there was an immediate and urgent necessity to

     remove the minor from her home because of “illicit drug use in the home” and the parents’ failure

     to “follow the safety plan laid out by DCFS” that prohibited Maria from being with the minor

     unsupervised. The court ordered L.D. to be placed in the temporary guardianship and custody of

     the Illinois Department of Children and Family Services (DCFS).

¶5          Respondent was ordered to complete an Integrated Assessment, which he did on April 24,

     2017. Respondent was also ordered to do the following as part of his service plan: (1) complete a

     substance abuse assessment and follow all recommendations, (2) complete a mental health

     assessment and follow all recommendations, (3) regularly visit L.D., (4) attend AA/NA meetings,

     (5) participate in random urine or blood tests to ensure he remains drug free, (6) refrain from using

     alcohol/non-prescribed medication and illicit drugs, and (7) attend all court hearings.

¶6          An adjudicatory hearing was held on June 28, 2017. At that hearing, the trial court entered

     an adjudicatory order finding L.D. neglected in that her environment is injurious to her welfare

     because “[t]he sibling of this minor made statements about drug use in the home and the minor


                                                      2
       was subjected to that drug use *** by the mother” and “[b]oth parents failed to cooperate with the

       department or comply with services.”

¶7              On or about July 12, 2017, respondent was arrested on drug charges and taken into custody

       at Jerome Combs Detention Center in Kankakee. A dispositional hearing was held on August 23,

       2017. Following the hearing, the court entered a dispositional order finding respondent unfit, made

       L.D. a ward of the court and granted custody of L.D. to DCFS with the right to place.

¶8              Respondent’s updated service plan entered on September 7, 2017, required respondent to

       do the following, in addition to the tasks already required: (1) support his family financially; (2)

       attend all criminal court hearings and inform the caseworker of dates/times; (3) abide by court

       terms once he is released; (4) notify the caseworker of any incidents involving the police, court,

       DCFS, or law enforcement; and (5) stay out of legal trouble.

¶9              At permanency review hearings on October 25, 2017, and May 23, 2018, respondent was

       found to have (1) “not made reasonable and substantial progress toward returning the minor or

       home[,]” and (2) “not made reasonable efforts toward returning the minor home.” (Emphasis in

       original.). On October 25, 2017, the trial court ordered respondent to cooperate with L.D.’s

       caseworker and complete the tasks required of him in his service plan. On May 23, 2018, the court

       ordered respondent to “contact the caseworker and/or DCFS in order to comply with the service

       plan.”

¶ 10            In April 2018, defendant pled guilty to two drug charges and was sentenced to 14 years in

       prison. Immediately thereafter, respondent was transferred to Pittsfield Work Camp. In late 2018

       or early 2019, defendant requested to no longer be brought back to court for hearings, explaining

       to the caseworker that he is in a work camp program seeking early release and every time he is

       brought back to court he has to start the program over.


                                                        3
¶ 11          Two separate permanency review hearings were held on April 3, 2019: one for the period

       of April 2018 to September 2018, and one for the period of October 2018 through March 2019.

       Respondent was not in court for those hearings. At the conclusion of each of those hearings, the

       court entered orders finding respondent had “not made reasonable and substantial progress toward

       returning the minor home” and had “not made reasonable efforts toward returning the minor

       home.” (Emphasis in original.) The court ordered respondent to “comply with all services in the

       plan and with DCFS.”

¶ 12          On June 5, 2019, the State filed a motion to terminate respondent’s parental rights to L.D.

       The petition alleged that respondent is unfit and his parental rights should be terminated because

       he failed to make reasonable progress toward the return of L.D. to him during the nine-month

       period of July 1, 2018 to March 30, 2019.

¶ 13          On May 14, 2021, a hearing on the State’s petition to terminate parental rights began.

       However, there is no report of proceedings or bystander’s report contained in the appellate record

       for that date. The hearing was recommenced on May 21, 2021. On that date, the trial court

       confirmed that the State had rested its case. The only additional evidence provided by the State

       were certified copies of defendant’s two drug convictions, showing defendant pled guilty to two

       drug charges on April 10, 2018.

¶ 14          On the second day of the termination hearing, respondent testified that he is residing in

       Shawnee Correctional Center. He expects to be released in two years. Respondent testified that

       L.D. is five years old. The last time he saw L.D. she was seven months old. Respondent testified

       that he was incarcerated during the entire period of July 1, 2018 to March 30, 2019. Respondent

       testified that services, such as drug programs and parenting classes, are available at Shawnee

       Correctional Center but were not offered for a period of time following COVID.


                                                       4
¶ 15          Respondent testified that he has had no visits with his daughter since his incarceration. He

       offered into evidence two “Offender Visitor Request” forms completed by him while he was at

       Pittsfield Work Camp. One was dated September 14, 2018, and listed L.D.’s caseworker as the

       “Expected Visitor[].” The second form was dated October 9, 2018, and listed both L.D. and her

       caseworker as “Expected Visitors.” Both requests were approved. Respondent testified that the

       first visit, scheduled for September 28, 2018, never took place, and only L.D.’s caseworker came

       for the second visit, which was scheduled for October 26, 2018, but may have occurred on a later

       date. During that visit, the caseworker told respondent she did not bring L.D. because she “didn’t

       think [L.D.] would behave for a car ride that long.”

¶ 16          Respondent did not recall receiving any phone calls from L.D.’s caseworker from July 1,

       2018, to March 30, 2019. He denied having any contact with L.D.’s caseworker prior to his

       completion of the visitation request forms in September and October of 2018. He testified that the

       caseworker “called the institution” and “[t]hey let me know that she called.” As a result of that

       communication, respondent completed the visitor request forms.

¶ 17          Respondent testified he is currently on the waiting list for a drug education program at

       Shawnee Correctional Center. He said he made “multiple requests” to participate in that program.

       He provided no evidence regarding when he first made a request for the program but testified he

       made requests “[a]ll through that time frame” of July 1, 2018 to March 30, 2019. Later, respondent

       testified there were no services available to him from July 1, 2018, to March 30, 2019, because he

       was at the work camp during that time, and no programs or services were offered there. He testified

       that he would have availed himself to services if they were available. Respondent testified that he

       never called L.D. because he did not have a phone number for her. His ability to communicate

       with the outside world was not more difficult while he was Pittsfield Work Camp.


                                                       5
¶ 18          Respondent testified he only talked to L.D.’s caseworker once when she visited him. He

       testified he never talked to her by phone and denied having telephone conversations with her on

       September 28, 2018, December 21, 2018, or February 20, 2019. He also denied being told that

       L.D. and her caseworker were on their way to visit him when they were involved in a car accident.

¶ 19          On April 20, 2022, the trial court entered an order finding respondent unfit for failing to

       make reasonable progress toward the return of L.D. to him during the nine-month period of July

       1, 2018, to March 30, 2019, “in that he failed to make a demonstrable movement towards the goal

       of reunification.” The court stated:

              “Father was not in compliance with the service plan conditions including and

              significantly, substance abuse treatment and services and mental health treatment,

              and visitation. Father was incarcerated during the entire period[.] Mr. D** reported

              that he no longer wanted to be writ in for court, despite it would be an opportunity

              to see his daughter, because he was in a work program, and every time he had to

              come back for court he had to start the program over.”

       In that same order, the trial court terminated respondent’s parental rights to L.D.

¶ 20                                                  ANALYSIS

¶ 21          Respondent argues that the trial court erred in finding him unfit for failing to make

       reasonable progress toward the return of L.D. to him during the relevant nine-month period

       because services were not available to him then.

¶ 22           Before terminating parental rights under the Juvenile Court Act of 1987 (705 ILCS 405/1-

       1 et seq. (2020)), the trial court must find by clear and convincing evidence that the parent is unfit

       under the definitions provided in the Adoption Act (750 ILCS 50/1 (West 2020)). 705 ILCS 405/2-

       29(2) (West 2020). Section 1(D)(m)(ii) of the Adoption Act allows a finding of unfitness based on


                                                         6
       a parent's failure to make reasonable progress toward the return of the child to the parent within

       any nine-month period following an adjudication of neglect, abuse, or dependency. 750 ILCS

       50/1(D)(m)(ii) (West 2020). Section 1(D)(m) further provides:

              “If a service plan has been established *** to correct the conditions that were the

              basis for the removal of the child from the parent and if those services were

              available, then, for purposes of this Act, ‘failure to make reasonable progress

              toward the return of the child to the parent’ includes the parent's failure to

              substantially fulfill his or her obligations under the service plan and correct the

              conditions that brought the child into care during any 9-month period following the

              adjudication ***.” 750 ILCS 50/1(D)(m) (West 2020).

¶ 23          “Reasonable progress is judged by an objective standard measured from the conditions

       existing at the time custody was taken from the parent.” In re A.S., 2014 (3d) 140060, ¶ 17 (citing

       In re Daphnie E., 368 Ill. App. 3d 1052, 1064 (2006)). “‘Reasonable progress’ requires, at a

       minimum, measurable or demonstrable movement toward the goal of return of the child, but

       whatever amount of progress exists must be determined with proper regard for the best interests

       of the child.” In re M.S., 210 Ill. App. 3d 1085, 1093-94 (1991) “[T]he benchmark for measuring

       a parent's ‘progress toward the return of the child’ under section 1(D)(m) of the Adoption Act

       encompasses the parent's compliance with the service plans and the court's directives, in light of

       the condition which gave rise to the removal of the child, and in light of other conditions which

       later become known and which would prevent the court from returning custody of the child to the

       parent.” In re C.N., 196 Ill. 2d 181, 216-17 (2001). Reasonable progress exists when the trial court

       determines it will be able to order the child returned to parental custody in the near future. A.S.,

       2014 (3d) 140060, ¶ 17 (citing Daphnie E., 368 Ill. App. 3d at 1067).


                                                        7
¶ 24          “[T]ime spent incarcerated is included in the nine-month period during which reasonable

       progress must be made.” In re J.L., 236 Ill. 2d 329, 343 (2010). Incarceration alone is not evidence

       of a parent’s failure to make reasonable progress. In re Nevaeh R., 2017 IL App (2d) 170229,

       ¶ 21; In re M.A., 325 Ill. App. 3d 387, 392 (2001). Rather, the court must examine what the

       incarcerated parent did or did not do while in prison to determine if reasonable progress was made

       during the relevant period. See In re S.P., 2019 IL App (3d) 180476, ¶ 53; In re Nevaeh R., 2017

       IL App (2d) 170229, ¶ 24; In re Gwynne P., 346 Ill. App. 3d 584, 595-96 (2004); In re M.A., 325

       Ill. App. 3d at 392.

¶ 25          “A court's determination that clear and convincing evidence of a parent's unfitness has been

       shown will not be disturbed on review unless it is against the manifest weight of the evidence.” In

       re D.D., 196 Ill. 2d 405, 417 (2001). A decision is against the manifest weight of the evidence

       where the opposite conclusion is clearly proper. Id.

¶ 26          An incarcerated parent can demonstrate reasonable progress during a nine-month period

       by persistently requesting visits with his or her child. See Gwynne P., 346 Ill. App. 3d at 595-96

       (during relevant nine-month period, mother sent seven letters requesting visits with child). In

       contrast, an incarcerated parent fails to demonstrate reasonable progress when he makes no attempt

       to contact the caseworker or arrange visits with his child during the relevant nine-month period (In

       re S.P., 2019 IL App (3d) 180476, ¶ 53) or makes no attempt to comply with the service plan (In

       re Nevaeh R., 2017 IL App (2d) 170229, ¶ 24).

¶ 27          The appellant bears the burden of presenting a sufficiently complete record of the

       proceedings in the trial court, and we will resolve against the appellant any doubts that arise from

       an incomplete record. In re M.R., 393 Ill. App. 3d 609, 618 (2009). In the absence of a transcript




                                                        8
       or a bystander's report, we can assume that the trial court heard sufficient evidence to support its

       decision. Compton v. Country Mutual Insurance Co., 382 Ill. App. 3d 323, 333 (2008).

¶ 28          Here, the hearing to terminate respondent’s parental rights was held on two days. However,

       the record contains a transcript from only the second day of the hearing. Apparently, on the first

       day of the hearing the State presented its evidence. Because there is no transcript or bystander’s

       report of the first day of the hearing, we may presume that the trial court’s unfitness finding was

       supported by the evidence. See Compton, 382 Ill. App. 3d at 333. However, we need not employ

       such a presumption in this case because even without the evidence the State presented on the first

       day of the hearing, there was sufficient evidence presented on the second day of the hearing to

       support the trial court’s finding of unfitness.

¶ 29          Respondent’s service plan required him, among other things, to complete substance abuse

       and mental health assessments, visit L.D., attend all court hearings, financially support his family,

       and communicate with L.D.’s caseworker. Less than two months before the relevant nine-month

       period, the trial court ordered respondent to “contact the caseworker and/or DCFS in order to

       comply with the service plan.”

¶ 30          Respondent testified that some of the services required in the service plan, such as the

       substance abuse and mental health assessments, were not available to him during the relevant nine-

       month period because he was at a work camp where no such services were offered. Nevertheless,

       respondent testified that during the relevant nine-month period, he had access to and could

       communicate with the “outside world.” This would include L.D.’s caseworker. However,

       respondent made no effort during the nine-month period to contact L.D.’s caseworker even though

       the service plan required him to communicate with her and the court ordered him to contact her.

       Respondent testified he only spoke to L.D.’s caseworker once during the relevant period when she


                                                         9
       visited him at the work camp. Respondent initiated no contact with L.D.’s caseworker during the

       relevant nine-month period. Additionally, respondent made no attempt to initiate visitation with

       L.D. during the relevant period. While respondent completed an “Offender Visitor Request” listing

       L.D. as a potential visitor while he was at Pittsfield Work Camp, he completed that form only after

       being instructed to do to so by L.D.’s caseworker. Respondent made no attempt during the relevant

       nine-month period to contact L.D.’s caseworker or DCFS himself to request visitation with L.D.

¶ 31          While respondent’s incarceration appears to have prevented him from complying with

       some of his obligations under the service plan, respondent made no attempt to fulfill any of his

       service plan obligations, even those within his power to accomplish, such as contacting L.D.’s

       caseworker and requesting visitation with L.D. Under these circumstances, the trial court’s

       determination that respondent failed to make reasonable progress toward the return of L.D. during

       the relevant nine-month period was not against the manifest weight of the evidence. See S.P., 2019

       IL App (3d) 180476, ¶ 53; Nevaeh R., 2017 IL App (2d) 170229, ¶ 24.

¶ 32                                                CONCLUSION

¶ 33          The judgment of the circuit court of Kankakee County is affirmed.

¶ 34          Affirmed.




                                                       10